NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
TITUS D. MILBURN, SR.,
Claiman,t-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, '
Respondent-Appellee.
2011-7043
Appea1 from the United States Court of Appeals for
Veterans Clairns in case no. 09-2608, Chief Judge Bruce
E. Kaso1d.
ON MOTION
ORDER
Titus D. Mi1burn, Sr. moves for a 60-day extension of
time to file his brief
Upon consideration thereof,
IT ls 0RDERED THAT:
The motion is granted Titus D. Mi1burn, Sr.’s brief is
due April 8, 2011.

MILBURN V. DVA
FoR THE C0URT
FEB 2 4 2011 /si Jan I~Iorba1y
Date J an Horbaly
C1erk
oct Eva I. Guerra, Esq.
S
21
Vincent D. Phillips, Esq.
'l`HE FEDERAL CiRCUfT
FEB 24 2011
.|AN HORBALY
CLEHi~
U.S. CDUR1E|i)lF£AFl’)PEAlS FM